                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION


KAREN MCNEIL, et al.,
On behalf of themselves and all others similarly
situated,                                             Case No. 1:18-cv-00033
                                                      Judge Campbell / Frensley
Plaintiffs,
v.
COMMUNITY PROBATION SERVICES, LLC,
et al.,

Defendants.



                          MOTION TO WITHDRAW AS COUNSEL

        Pursuant to Local Rule 83.01(g), Plaintiffs Karen McNeil, Lesley Johnson, Tanya Mitchell,

Indya Hilfort, and Lucinda Brandon, by and through counsel, respectfully move the Court to allow

Jonas Wang to withdraw as counsel of record in this action. Jonas Wang is leaving Civil Rights

Corps and will take a position as a law clerk in the Southern District of New York.


Respectfully Submitted,

/s/ Jonas Wang
Elizabeth Rossi (pro hac vice)                      David W. Garrison, BPR 24968
Jonas Wang (pro hac vice)                           Scott P. Tift, BPR 27592
Eric Halperin (pro hac vice)                        BARRETT JOHNSTON MARTIN &
CIVIL RIGHTS CORPS                                  GARRISON, LLC
910 17th Street NW, Suite 200                       Philips Plaza
Washington, DC 20006                                414 Union Street, Suite 900
Telephone: (202) 599-0953                           Nashville, TN 37219
Facsimile: (202) 609-8030                           Telephone: (615) 244-2202
elizabeth@civilrightscorps.org                      Facsimile: (615) 252-3798
jonas@civilrightscorps.org                          dgarrison@barrettjohnston.com
eric@civilrightscorps.org                           stift@barrettjohnston.com




   Case 1:18-cv-00033 Document 284 Filed 06/17/19 Page 1 of 3 PageID #: 7917
Matthew J. Piers (pro hac vice)          Kyle Mothershead, BPR 22953
Chirag G. Badlani (pro hac vice)         414 Union Street, Suite 900
Kate E. Schwartz (pro hac vice)          Nashville, TN 37219
HUGHES SOCOL PIERS RESNICK               Telephone: (615) 982-8002
& DYM, LTD.                              Facsimile: (615) 229-6387
70 W. Madison St., Suite 4000            kyle@mothersheadlaw.com
Chicago, Illinois 60602
Telephone: (312) 580-0100                Attorneys for Plaintiffs and
Facsimile: (312) 580-1994                Proposed Classes
mpiers@hsplegal.com
cbadlani@hsplegal.com
kschwartz@hsplegal.com




  Case 1:18-cv-00033 Document 284 Filed 06/17/19 Page 2 of 3 PageID #: 7918
                                CERTIFICATE OF SERVICE

        I certify that on June 17, 2019, I electronically filed the foregoing Motion to Withdraw as
Counsel using the CM-ECF System, which caused notice to be sent to all counsel of record who
are registered with the CM/ECF system, including the following Counsel for Defendants:

Daniel H. Rader, IV                                  Cassandra M. Crane
Moore, Rader, Clift & Fitzpatrick, P.C.              Farrar & Bates
P O Box 3347                                         211 Seventh Avenue, North
Cookeville, TN 38502                                 Suite 500
(931) 526-3311                                       Nashville, TN 37219
Fax: (931) 526-3092                                  615-254-3060
Email: danny@moorerader.com                          Fax: 615-254-9835
                                                     Email: casey.crane@farrar-bates.com
Brandt M. McMillan
Tune, Entrekin & White, P.C.                         John Christopher Williams
315 Deaderick Street                                 Williams Law and Mediation Group
Suite 1700                                           101 S 1st Street
Nashville, TN 37238                                  Pulaski, TN 38478
(615) 244-2770                                       (931) 363-6500
Email: bmcmillan@tewlawfirm.com                      Fax: (931) 363-8904
                                                     Email: cwilliams@newsouthlaw.com
Timothy N. O’Connor
Tune, Entrekin, & White, P.C.
315 Deaderick St., Ste. 1700
Nashville, TN 37238-1700
p: (615) 244-2770
Email: toconnor@tewlawfirm.com

Robyn Beale Williams
Farrar & Bates
211 Seventh Avenue, North
Suite 500
Nashville, TN 37219
(615) 254-3060
Fax: (615) 254-9835
Email: robyn.williams@farrar-bates.com               /s/ Jonas Wang




  Case 1:18-cv-00033 Document 284 Filed 06/17/19 Page 3 of 3 PageID #: 7919
